United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
NATIONAL AERONAUTICS & SPACE
)
ADMINISTRATION, Washington, DC, Employer )
__________________________________________ )
A.N., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1450
Issued: May 11, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On July 29, 2020 appellant filed a timely appeal from a March 5, 2020 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP).1 As more than 180 days has elapsed
from the last merit decision, dated February 5, 2019, to the filing of this appeal, pursuant to the
Federal Employees’ Compensation Act (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
lacks jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of his claim, pursuant to 5 U.S.C. § 8128(a).

1

The Board notes that following the March 5, 2020 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

FACTUAL HISTORY
This case has previously been before the Board.2 The facts and circumstances as set forth
in the Board’s prior decision and order are incorporated herein by reference. The relevant facts
are as follows.
On July 6, 1999 appellant, then a 48-year-old educational outreach specialist, filed an
occupational disease claim (Form CA-2) alleging that he sustained depression causally related to
factors of his federal employment. OWCP accepted the claim for major depression. It paid
appellant compensation on the periodic rolls, effective March 23, 2001.
By decision dated August 14, 2007, OWCP terminated appellant’s wage-loss
compensation and medical benefits, effective August 15, 2007. It further found that he had not
established a consequential injury to his neck and back causally related to his accepted
employment injury.
Appellant appealed to the Board. By decision dated April 22, 2008, the Board reversed in
part and affirmed in part the August 14, 2007 decision.3 The Board reversed OWCP’s termination
of appellant’s wage-loss compensation and medical benefits and affirmed its denial of expansion
of the acceptance of the claim to in include consequential injury to his neck and back due to his
depression or the accepted employment factors.
Following the Board’s decision, OWCP reinstated appellant’s wage-loss compensation
retroactive to August 2007.
Over the years, OWCP periodically requested that appellant submit completed financial
disclosure statements (Form EN1032) which solicited information regarding his employment,
volunteer work, dependent(s) status, receipt of other federal benefits and/or payments, and thirdparty settlements.
On August 15, 2017 OWCP provided appellant a Form EN1032 and informed him that
federal regulations required him to report any improvement in his medical condition, any
employment, any change in the status of claimed dependents, any third-party settlement, and any
income or change in income from federally-assisted disability or benefit programs. It notified him
that he was required to fully answer all questions on the EN1032 form and return it within 30 days
or his benefits would be suspended. The form was mailed to appellant’s last known address. No
response was received.
On October 11, 2017 OWCP provided appellant with another EN1032 form for his
completion.

2

Order Granting Remand and Cancelling Oral Argument, Docket No. 05-1157 (issued February 1, 2006); Docket
No. 07-2328 (issued April 22, 2008).
3

Supra note 2.

2

On November 7, 2017 appellant copied part of a completed EN1032 form onto a letter that
he mailed to the Secretary of Labor.
On November 20, 2017 OWCP noted that appellant had provided answers to the questions
from the EN1032 form in his correspondence to the Secretary of Labor. It advised him that he
was required to complete, sign, and return the actual completed EN1032 form rather than a copy.
OWCP enclosed another EN1032 form for appellant’s completion. It afforded him 30 days to
complete and return the form or have his benefits suspended in accordance with 20 C.F.R.
§ 10.538. Appellant did not respond to OWCP’s request within the allotted time.
In a report of telephone call dated February 20, 2018 (Form CA-110), the employing
establishment inquired as to why OWCP had not terminated appellant’s wage-loss compensation.
An OWCP claims examiner responded that appellant had provided the information on the EN1032
form, but not the form itself, and was going to consult with his supervisor about the matter.
By decision dated March 2, 2018, OWCP suspended appellant’s wage-loss compensation
benefits, effective March 4, 2018, for failing to submit the EN1032 form as requested. It noted
that he had not responded to its October 11 and November 20, 2017 letters. OWCP advised that,
if appellant completed and returned an enclosed EN1032 form, it would restore his wage-loss
compensation benefits retroactive to the date of suspension.
In a March 9, 2018 letter sent to the Secretary of Labor, appellant asserted that he was
“writing in opposition to the March 4, 2018, arbitrary and retaliatory suspension of compensation
benefits.” He related, “It is my request that the decision be reversed and that there be a halt to the
adverse actions….” Appellant maintained that he had provided OWCP with the requested answers
to the EN1032 form.
On April 12, 2018 OWCP again advised appellant that he should complete, sign, and return
an EN032 form in order to have his compensation retroactively reinstated.
On July 3, 2018 appellant again wrote the Secretary of Labor maintaining that he had
provided the requested income and employment information. He requested reinstatement of his
wage-loss compensation.
In a July 17, 2018 response, OWCP informed appellant that it would reinstate his wageloss compensation benefits when it had received a completed and signed EN1032 form. On
August 29, 2018 it sent him another EN1032 form for his completion.
In an October 9, 2018 letter to the Secretary of Labor, appellant again copied part of the
EN1032 form with his answers and signature into the letter. He asserted that, in a February 16,
2018 telephone call, OWCP had told the employing establishment that he had technically
responded to the EN1032 form. Appellant requested that his suspension of compensation be
reconsidered and reversed or a hearing scheduled. He referenced OWCP’s procedures indicating
that no special form was required to request reconsideration, a hearing, or an appeal.
In an October 26, 2018 response, OWCP again advised appellant that he had to submit an
actual EN1032 form to have his benefits reinstated rather than copying and pasting the answers
into another document.
3

On December 11, 2018 appellant asserted that no special form was necessary for requesting
reconsideration. He argued that he had submitted the information requested on the EN1032 form.
Appellant again noted that, on February 20, 2018, OWCP had advised the employing
establishment that he had technically provided the information sought on the EN1032 form. He
asked that OWCP adjudicate his reconsideration request.
On December 21, 2018 OWCP advised appellant that in his March 9, 2018 letter he had
not formally requested reconsideration, but instead expressed disagreement with its decision. It
noted that he had now indicated that he desired to pursue reconsideration.
By decision dated February 5, 2019, OWCP denied modification of its March 2, 2018
suspension decision. It found that the EN1032 form contained important certifications and had to
be completed on the actual form and signed and returned to OWCP before appellant’s
compensation could be reinstated.
On February 28, 2019 appellant asserted that he had initially requested reconsideration on
March 9, 2018 rather than December 11, 2018, and that OWCP had violated its regulations and
procedures in failing to timely adjudicate his reconsideration request. He advised that OWCP, in
its February 5, 2019 decision, had failed to consider that he had responded to the EN1032 form by
letter dated November 7, 2017. Appellant maintained that a claims examiner had verified that he
had provided the requested information.
In a March 13, 2019 response, OWCP informed appellant that, as set forth in its
December 21, 2018 letter, the March 9, 2018 correspondence had not identified an appeal right
that he wished to pursue. On April 9, 2019 appellant again asserted that his March 9, 2018 letter
had constituted a request for reconsideration, which did not have to be on any particular form.
Appellant submitted April 9 and July 17, 2019 letters to the Secretary of Labor regarding
the suspension of his wage-loss compensation.
On February 3, 2020 appellant requested reconsideration. He maintained that OWCP had
not adjudicated his March 9, 2018 request for reconsideration thus jeopardizing his right to merit
review by the Board. Appellant again noted that a claims examiner had confirmed that he had
technically submitted the information requested on the EN1032 form, but still suspended his wageloss compensation. He asserted that OWCP had failed to review his November 7, 2017 letter to
the Secretary of Labor.
By decision dated March 5, 2020, OWCP denied appellant’s request for reconsideration as
he had not submitted new and relevant evidence or raised an argument sufficient to warrant
reopening his case for further merit review under 5 U.S.C. § 8128(a).

4

LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against compensation at any time on his own motion or on application.4
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument which: (1) shows that OWCP erroneously applied or interpreted
a specific point of law; (2) advances a relevant legal argument not previously considered by
OWCP; or (3) constitutes relevant and pertinent new evidence not previously considered by
OWCP.5
A request for reconsideration must be received by OWCP within one year of the date of
OWCP’s decision for which review is sought.6 If it chooses to grant reconsideration, it reopens
and reviews the case on its merits.7 If the request is timely, but fails to meet at least one of the
requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits.8
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim, pursuant to 5 U.S.C. § 8128(a).
The Board finds that appellant has not alleged or demonstrated that OWCP erroneously
applied or interpreted a specific point of law. Moreover, appellant has not advanced a relevant
legal argument not previously considered. He contended that he had requested reconsideration on
March 9, 2018, but that OWCP had failed to timely adjudicate his request, thus jeopardizing merit
review by the Board. Appellant further maintained that an OWCP claims examiner had confirmed
that he had submitted the information on the EN1032 form. However, OWCP had previously
considered these arguments. The Board has held that the submission of evidence or argument
which repeats or duplicates evidence or argument already of record does not constitute a basis for
4

5 U.S.C. § 8128(a); see L.D., Docket No. 18-1468 (issued February 11, 2019); see also V.P., Docket No. 17-1287
(issued October 10, 2017); D.L., Docket No. 09-1549 (issued February 23, 2010); W.C., 59 ECAB 372 (2008).
5

20 C.F.R. § 10.606(b)(3); see L.D., id.; see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket
No. 08-1569 (issued December 9, 2008).
6
Id. at § 10.607(a). The one-year period begins on the next day after the date of the original contested decision.
For merit decisions issued on or after August 29, 2011, a request for reconsideration must be received by OWCP
within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the document receipt date of the
request for reconsideration as indicated by the received date in the Integrated Federal Employees’ Compensation
System (iFECS). Chapter 2.1602.4b.
7

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

8
Id. at § 10.608(b); Y.K., Docket No. 18-1167 (issued April 2, 2020); E.R., Docket No. 09-1655 (issued
March 18, 2010).

5

reopening a case.9 Appellant further maintained that OWCP failed to review the evidence
contained in his November 7, 2017 letter. However, in its February 5, 2019 decision, OWCP noted
that he had copied information from the EN1032 form onto an October 9, 2018 letter. The
November 7, 2017 letter, however, was substantially similar to the October 9, 2018
correspondence previously considered by OWCP in its February 5, 2019 decision. As discussed,
the submission of evidence or argument which repeats or duplicates evidence or argument already
in the case record has no evidentiary value and does not constitute a basis for reopening a case for
further merit review.10 Consequently, appellant is not entitled to a review of the merits of his claim
based on the first and second above-noted requirements under 20 C.F.R. § 10.606(b)(3).11
The Board further finds that appellant has not provided any relevant and pertinent new
evidence not previously considered. Appellant submitted April and July 2019 letters to the
Secretary of Labor that were substantially similar to prior letters of record and thus insufficient to
warrant reopening his case for further merit review.12 As he did not provide relevant and pertinent
new evidence, he is not entitled to a merit review based on the third requirement under 20 C.F.R.
§ 10.606(b)(3).13
On appeal, appellant raises arguments relevant to the merits of his claim. As explained
above, however, the Board lacks jurisdiction to review the merits of the claim. The only decision
properly before the Board is the March 5, 2020 decision for which appeal was sought.14
The Board, accordingly, finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.15
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim, pursuant to 5 U.S.C. § 8128(a).

9

D.F., Docket No. 20-0773 (issued December 8, 2020); D.M., Docket No. 18-1003 (issued July 16, 2020).

10

Id. See C.L., Docket No. 20-0410 (issued October 29, 2020).

11

C.B., Docket No. 18-1108 (issued January 22, 2019).

12

Id.

13

20 C.F.R. § 10.606(b)(3)(iii); T.W., Docket No. 18-0821 (issued January 13, 2020).

14

OWCP will reinstate wage-loss compensation retroactive to the date of suspension if appellant completes, signs,
and submits the EN1032 form. 20 C.F.R. § 10.528.
15

C.C., Docket No. 17-0043 (issued June 15, 2018).

6

ORDER
IT IS HEREBY ORDERED THAT the March 5, 2020 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: May 11, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

7

